Citation Nr: 0418375	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  01-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right carpal tunnel syndrome surgery.  




REPRESENTATION

Veteran represented by:  Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1953 to 
April 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the RO.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in July 2002.  

Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
for that hearing and neither furnished an explanation for his 
failure to report nor requested a postponement or another 
hearing.  

Pursuant to 38 C.F.R. § 20.704(d) (2003), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

Upon review of the record, the Board concludes that the 
veteran was not adequately advised of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
2002)].  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

In order to ensure that the veteran is fully apprised of his 
rights and responsibilities under VCAA to include his and 
VA's respective obligations as to securing evidence, the RO 
must send the veteran a letter detailing the foregoing 
information.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Next, the Board requested an expert medical opinion regarding 
the merits of the veteran's claim in January 2003.  In a 
February 2003 medical opinion, a VA physician opined that, 
upon review of the record, it did not appear that the 
veteran's complaints of worsening right hand symptoms to 
include weakness and pain resulted from a carpal tunnel 
release performed at a VA facility.  

The physician instead asserted that the veteran's right hand 
symptomatology was the result of peripheral neuropathy that 
existed preoperatively.  The physician, however, suggested 
that the veteran's medical records and especially 1997 and 
August 2001 electromyograph (EMG) studies be reviewed by a 
neurologist or electrodiagnostician because such specialists 
could provide a more accurate opinion regarding the origin of 
the veteran's reported symptomatology.  

As such, the RO should request that the veteran be examined 
again so that a neurologist or other specialist can review 
the record and particularly the 1997 and August 2001 EMG 
studies and provide an opinion regarding whether the 
veteran's right hand underwent additional disability 
resulting from a March 2000 carpal tunnel release.  

To ensure full compliance with Due Process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must send the veteran a 
letter outlining the provisions of VCAA 
as well as the veteran's and VA's 
respective responsibilities as to 
furnishing evidence.  

2.  The RO should afford the veteran 
another VA examination in order to 
determine the nature and likely etiology 
of the claimed right hand disability.  
All indicated testing should be done in 
this regard.  In this regard, the RO 
should seek the opinion of a neurologist 
or appropriate specialist regarding the 
issue on appeal.  Specifically, the RO 
must ask that the neurologist or other 
examiner to review the record and provide 
an opinion regarding (1) whether the 
veteran's right hand disability underwent 
additional disability that was 
proximately caused by either 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault in providing the 
treatment or services at issue while 
performing a March 2000 carpal tunnel 
release, or an event not reasonably 
foreseeable; (2) whether any additional 
disability was the continuance or natural 
progress of the injury, was coincident 
with the treatment provided, or was a 
necessary consequence of properly 
administered, consensual treatment.  If 
the neurologist or other examiner does 
not believe that the veteran incurred 
additional disability as a result of VA 
surgical treatment, such rationale should 
be stated with specific reasoning and 
supporting opinion.  The neurologist or 
other examiner should review the entire 
record to include a February 2003 VA 
medical opinion and August 2001 and 1997 
EMG studies.  The neurologist or other 
specialist should state whether the 
claims file and this remand were reviewed 
in conjunction with the rendering of the 
requested opinion.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested opinion is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




